Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding Claim 1, lines 29-30, “the sliding device further includes a rotatable seat” is assumed by the Examiner to read as “the shifting element further includes a rotatable seat” as the rotatable seat 32 is located on the shifting element 30, and will be interpreted as such.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatland US 5562314 A, in view of Lin US4957315A.
Regarding Claim 1, Wheatland teaches: A switch structure for a lock deadbolt comprising: a body (unnumbered feature comprising: 30 and 32) including two bases (30 and 
    PNG
    media_image1.png
    176
    417
    media_image1.png
    Greyscale

Figure 1: Flexible buffer
Regarding Claim 2, Wheatland, in view of Lin, teaches: The switch structure as claimed in claim 1, wherein a deadbolt head (Wheatland: 18) is fitted with the slidable segment of the sliding device (Wheatland: Fig 13) and includes a fixing portion (Wheatland: 70) formed on a first end (Wheatland: Fig 16, right end of 18) of the 5deadbolt head, a driven portion (Wheatland: 172) corresponding to the coupling portion of the sliding device so that when the fixing portion is fitted with the slidable segment of the sliding device, the driven portion is fixed with the coupling portion of the sliding device (Wheatland: Col 6 L36-40).
Regarding Claim 3, Wheatland, in view of Lin, teaches: The switch structure as claimed in claim 2, wherein a 10second end (Wheatland: Fig 16 left end of 18) of the deadbolt head is inserted into a through hole (Wheatland: 17) of a first end (Wheatland: Fig 16, right end of 
Regarding Claim 5, Wheatland, in view of Lin, teaches: The switch structure as claimed in claim 1, wherein the two flexible holders of the flexible buffer have two arcuate cross sections individually (Wheatland: Fig 16 and annotated Figure above, the flexible holders are arcuately shaped and therefore their cross sections would also be arcuate).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatland US 5562314 A, and Lin US4957315A, further in view of Talpe US 6684669 B1. 
Regarding Claim 4, Wheatland, in view of Lin, teaches: The switch structure as claimed in claim 1, wherein the cushion portion, the two flexible holders, and the two 15support feet of the flexible buffer are integrally made of a spring member (Wheatland: Col 7 L15). Wheatland is silent as to the material used. Talpe teaches that it is known in the art that springs are made of metal (Col 6 L47-48). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spring member in Wheatland metal, as taught by Talpe, since it would perform the same function as well as increase durability of the switch structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675